Citation Nr: 0012843	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) by means of a November 1996 rating decision rendered 
by the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for post-traumatic stress disorder was 
denied.

The case was previously the subject of a January 2000 Board 
decision.  That part of the January 2000 Board decision which 
addressed the issue of entitlement to service connection for 
PTSD is vacated.


REMAND

The Board notes that the most recent Statement of the Case 
issued by the RO that addresses the issues on appeal was 
issued in July 1999.  Subsequent to that Statement of the 
Case, evidence has been added to the veteran's claims folder, 
to include VA medical records.  Any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  

Evidence was received from the veteran in October 1999 at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  Included with this evidence was a statement signed 
by the veteran.  The veteran stated, "I hereby waive 
regional office consideration of the additional evidence and 
records which I am submitting to the Member of the Travel 
Board of the Board of Veterans' Appeals this date."  This 
statement serves as a waiver of AOJ consideration of the 
evidence submitted in October 1999.

The Board recently received additional evidence, including VA 
medical records and unit records, in January 2000.  While the 
veteran submitted a waiver in October 1999, this waiver, by 
its express language, covers only material submitted to the 
Member of the Board at the Travel Board hearing.  A review of 
the claims folder reveals that no waiver has been received 
for the evidence received in January 2000.

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Statement of the Case.  The veteran has not submitted 
a written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should review the issue on 
appeal, taking into consideration the 
information received from the veteran 
subsequent to the July 1999 Statement of 
the Case.

2.  Following completion of the 
foregoing, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




